DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Formal Matters
This Office action is in response to the reply filed on December 07, 2022. Claims 1-12 are pending.  Claims 1-10 and 12 are under consideration in the instant office action. Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Election/Restriction
Applicant’s election of Group I (claims 1-10 and 12) in the reply filed on December 07, 2022 is acknowledged. Additionally, Applicant’s election of hydroxypropyl methyl cellulose (HPMC) as a modified release agent for search and examination purposes in the reply filed on December 07, 2022 is also acknowledged. With respect to both the election of the specific invention as well as the species election because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the elections have been treated as an election without traverse (MPEP § 818.01(a)).
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 10, 2020 is noted and the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the information disclosure statement. A signed copy is attached.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a). 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows: 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterji et al. (US 2012/0040008, IDS reference), Rouzade et al. (US 20080207749, IDS reference), Kerper et al. (PLOS ONE, 7(12), e5167-e51167, 2012, IDS reference), Stroppolo et al. (US 2006/0216347, IDS reference), and Brown et al. (US 2009/0215744, IDS reference).
Applicant Claims
Applicant claims a stable modified release formulation.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Chatterji et al. teach pharmaceutical compositions of metabotropic glutamate 5 receptor (mGlu5) antagonists or a pharmacologically acceptable salt thereof are disclosed. The compositions contain the therapeutic active compound with non-ionic polymer and ionic polymer, binder and fillers in either matrix pellet, matrix tablet or coated pellets. The compositions provide a pH-independent in vitro release profile with NMT 70% in one hour, NMT 85% in 4 hour, and NLT 80% in 8 hours. The compositions are useful for the treatment of CNS disorders, such as Treatment-Resistant Depression (TRD) and Fragile X Syndrome (see abstract). To reproducibly control drug release in vivo, a soluble polymer, such as polyvinyl alcohol, polyvinyl pyrrolidone, or hypermellose (which is hydroxypropyl methyl clellulose) and pH independent insoluble polymer, such as ethylcellulose, polyvinylacetate, or polymethacrylate can be applied in a coating or a matrix. pH is the driving force for dissolution of poorly water-soluble, basic compounds through a membrane or gel layer. The dissolution rate and absorption rate of such compounds are affected by variation in physiological pH of GI tract. Thus, pH will still have a big impact on the solubility of such drugs. In one embodiment, the composition comprises a matrix type composition, e.g. a matrix tablet, where the drug, for example a compound of formula I, is dispersed in a rate controlling polymer. One type of rate controlling polymer is a hydrophilic polymer, for example, polyvinyl pyrrolidone, hydroxypropyl cellulose, hydroxypropylmethyl cellulose (HPMC), methyl cellulose, ethyl cellulose, vinyl acetate/crotonic acid copolymers, poly(meth)acrylates, maleic anhydride/methyl vinyl ether copolymers, polyvinylacetate/povidone copolymers, and derivatives and mixtures thereof. The mechanism of release from these matrices depends on the aqueous solubility of the drug and the hydrophilicity of the polymer used. In another embodiment the hydrophilic polymer is a gel-forming cellulose ether. Non limiting examples of gel-forming cellulose ethers that can be used are hydroxypropyl cellulose and hydroxypropylmethyl cellulose (paragraph 0133). In another embodiment, HPMC (K100 LV and K100M) can be selected as the rate controlling polymer. The amount of the rate controlling polymer, for example HPMC, in the composition can vary from about 5% to about 50% by weight of the composition. In one embodiment, the rate controlling polymer can be present in an amount from about 10% to about 35% by weight of the composition. In another embodiment, the rate controlling polymer can be present in an amount from about 10% to about 25% of the composition (paragraph 0134). The matrix tablet also can comprise other ingredients, such as fillers, surfactants, glidants, lubricants, and/or binders that are commonly used for tablet composition. Such ingredients include, for example, lactose monohydrate, microcrystalline cellulose (Avicel PH 102.RTM.), corn starch, calcium hydrogen phosphate anhydrous (Fujicalin.RTM.), mannitol, polyvidone (Povidone K30.RTM.), hydroxypropyl methylcellulose (HPMC 2910.RTM.), magnesium stearate, sodium stearyl fumarate, stearic acid, colloidal silicon dioxide (AEROSIL 200.RTM.), gelatin, polyoxypropylene-polyoxyethylene copolymer (Pluronic F68.RTM.), sodium dodecyl sulfate (SDS), sucrose mono palmitate (D1616), polyethylene glycol (40) monostearate (Myrj 52.RTM.), talc, titanium dioxide, such as microcrystalline cellulose (MCC), lactose, polyvinayl chloride (PVC), and sodium starch glycolate (paragraph 0135). The amount of the mGlu5 antagonist in the composition can vary from about 0.005% to about 5% by weight of the composition. In one embodiment, the amount of mGlu5 antagonist is from about 0.05% to about 5% by weight of the composition. In another embodiment the amount of mGlu5 antagonist is from about 0.005% to about 0.5% of the composition (paragraph 0061). The particle size of the mGlu5 antagonist is ideally reduced to below 50 micron. In one embodiment the particle size of the compound is reduced to below 20 micron. In another embodiment, the particle size is reduced to below 10 micron (D90) for the mGlu5 antogonist (paragraph 0062). The layered pellet compositions comprise a modified release core that is coated with a pH responding modified enteric coat. The combination of the controlled release core and the pH responding coat allow drug release to begin in the stomach without delaying onset of drug and to continue at a sustained rate over a period of approximately 10 hours (paragraph 0059). In one embodiment, the core typically has a size in the range of from about 0.05 mm to about 2 mm; the first layer covering core constitutes from 0.005% to 50% of the final bead depending on the drug loading. In another embodiment, the first layer constitutes from about 0.01% (w/w) to about 5% (w/w) (paragraph 0153).
Ascertainment of the Difference Between Scope of the Prior Art and the Claims
(MPEP §2141.012)
Chatterji et al. do not specifically teach the specific metabotropic glutamate 5 receptor (mGlu5) antagonist and the amount of the active as recited in claims 7-10. These deficiencies are cured by the teachings of Rouzade et al.
Rouzade et al. teach Use of Mglur5 (Esp. Afq056) in Gi (Esp.Gerd) (see title). Rouzade et al. teach use of a compound acting as mGluR5 antagonist in the treatment, preventions and/or delay of progression of disorders of the gastrointestinal tract, disorders of the urinary tract and/or post-operative disorders and to the treatment, prevention and/or delay of progression of pain associated with these indications (see abstract). Rouzade et al. teach as a preferred compound (-)-(3aR,4S,7aR)-4-Hydroxy-4-m-tolylethynyl-octahydro-indole-1-carb- oxylic acid methyl ester (paragraph 0021). The compounds are used in free base or acid addition salt form (paragraph 0019). For the above-mentioned indications (the conditions and disorders) the appropriate dosage will vary depending upon, for example, the compound employed, the host, the mode of administration and the nature and severity of the condition being treated. However, in general, satisfactory results in animals are indicated to be obtained at a daily dosage of from about 0.01 to about 100 mg/kg body weight, preferably from about 0.1 to about 10 mg/kg body weight, e.g. 1 mg/kg. In larger mammals, for example humans, an indicated daily dosage is in the range from about 0.1 to about 1000 mg, preferably from about 1 to about 400 mg, most preferably from about 10 to about 100 mg of a compound of formula (I) conveniently administered, for example, in divided doses up to four times a day (paragraph 0120).
Kerper et al. teach in the conclusion section that in surgical patients with interest in psychotherapy, there is a remarkable persistence of elevated self-reported general psychological distress, depression, anxiety, and alcohol use disorder symptoms over 6 months. This suggests high and chronic psychiatric comorbidity and a clear need for psychotherapeutic and psychiatric treatment rather than transient worries posed by facing surgery.

Chatterji et al. do not specifically teach the diameter of the tablets as recited in claims 9-10. These deficiencies are cured by the teachings of Stroppolo et al.
Stroppolo et al. et al. teach non-stick tablet punches and to methods for tableting using non-stick tablet punches (paragraph 0001). Stroppolo et al. et al. directed to methods for manufacturing compressed forms such as tablets and hard gelatin capsules from a composition (see paragraph 0010). Stroppolo et al. et al. teach for instance in examples 6 tablets produced by such tablet punches are formed without sticking or capping and are flat, round and regular with a smooth surface, each 10 mm in diameter and 1200 mg in weight and within the weight variation limits as required by the US Pharmacopoeia. In examples 19 and 40 for example Stroppolo et al. et al. teach the resulting mixture is compressed on a rotating tableting machine using a Martensitic steel, flat, round, edge-beveled punch 8 mm in diameter.

Chatterji et al. do not specifically teach the amount of lactose monohydrate, magnesium stearate, and sodium starch glycolate recited in claim 7. This deficiency is cured by the teachings of Brown et al.
Brown et al. teach a solid formulation comprising solid 11-piperazin-1-yldibenzo[b,f][1,4]thiazepine and at least one pharmaceutical excipient selected from a filler, a binder, a disintegrant, a suspending agent, a coating agent, a sweetener, a flavoring, and a lubricant (see claim 1). The present invention further provides methods of treating at least one symptom or condition described herein by administering to a mammal a pharmaceutically effective amount of a solid formulation of the invention and a therapeutically effective amount of at least one other therapeutically active agent selected from benzodiazepines, 5-HT1A ligands, 5-HT1B ligands, 5-HT1D ligands, mGluR2A agonists, mGluR5 antagonists, antipsychotics, NK1 receptor antagonists, antidepressants, serotonin reuptake inhibitors, and mood stabilizers (paragraph 0056).  The solid formulation of claim 1 comprising about 15 to about 50% by weight of an oligosaccharide filler (claim 11). The solid formulation of claim 11 wherein said oligosaccharide filler is lactose (claim 12). The solid formulation of claim 1 comprising about 1 to about 15% by weight of a disintegrant (claim 15). The solid formulation of claim 15 wherein said disintegrant is sodium starch glycolate or crospovidone. The solid formulation of claim 1 comprising about 0.1 to about 8% by weight of a lubricant (claim 17). The solid formulation of claim 17 wherein said lubricant is magnesium stearate or sodium strearyl fumarate (claim 18).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to substitute the metabotropic glutamate 5 receptor (mGlu5) antagonists of Chatterji et al. with AFQ056 as taught by Rouzade et al. because the compounds are functionally equivalent. Additionally, Chatterji et al. is drawn to treatment of depression and Rouzade et al. is also drawn to the use of metabotropic glutamate 5 receptor (mGlu5) antagonists for the treatment of for instance post-operative disorders which includes depression and anxiety. The examiner's argument is supported by Kerper et al. Kerper et al. teach in the conclusion section that in surgical patients with interest in psychotherapy, there is a remarkable persistence of elevated self-reported general psychological distress, depression, anxiety, and alcohol use disorder symptoms over 6 months. This suggests high and chronic psychiatric comorbidity and a clear need for psychotherapeutic and psychiatric treatment rather than transient worries posed by facing surgery. One of ordinary skilled in the art would have been motivated to use AFQ056 in amounts as recited in claims 7-10 because Rouzade et al. teach as a preferred compound (-)-(3aR,4S,7aR)-4-Hydroxy-4-m-tolylethynyl-octahydro-indole-1-carb- oxylic acid methyl ester (paragraph 0021). The compounds are used in free base or acid addition salt form (paragraph 0019). For the above-mentioned indications (the conditions and disorders) the appropriate dosage will vary depending upon, for example, the compound employed, the host, the mode of administration and the nature and severity of the condition being treated. However, in general, satisfactory results in animals are indicated to be obtained at a daily dosage of from about 0.01 to about 100 mg/kg body weight, preferably from about 0.1 to about 10 mg/kg body weight, e.g. 1 mg/kg. In larger mammals, for example humans, an indicated daily dosage is in the range from about 0.1 to about 1000 mg, preferably from about 1 to about 400 mg, most preferably from about 10 to about 100 mg of a compound of formula (I) conveniently administered, for example, in divided doses up to four times a day (paragraph 0120). In the case where the claimed ranges for amounts of ingredients and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Chatterji et al., Rouzade et al. because both references teach the use of metabotropic glutamate 5 receptor (mGlu5) antagonists. Kerper et al. is merely added to show the nexus between post-operative disorders and depression. With regard to the pharmacokinetic profile that is recited in claims 1-2 and 5 since the combination of the references teach substantially identical or similar composition the release profiles then would necessarily be the same or substantially similar absent evidence to the contrary. "[I]nherency may supply a missing claim limitation in an obviousness analysis." PAR, 773 F.3d at 1194-1195 ; see also Endo Pharms. Sols., Inc. v. Custopharm Inc., 894 F.3d 1374 , 1381 , 127 U.S.P.Q.2D (BNA) 1409 (Fed. Cir. 2018) ("An inherent characteristic of a formulation can be part of the prior art in an obviousness analysis even if the inherent characteristic was unrecognized or unappreciated by a skilled artisan."). It is long settled that in the context of obviousness, the "mere recitation of a newly discovered function or property, inherently possessed by things in the prior art, does not distinguish a claim drawn to those things from the prior art." In re Oelrich, 666 F.2d 578 , 581 (C.C.P.A. 1981). The Supreme Court explained long ago that "[i]t is not invention to perceive that the product which others had discovered had qualities they failed to detect." Gen. Elec. Co. v. Jewel Incandescent Lamp Co., 326 U.S. 242 , 249 , 66 S. Ct. 81 , 90 L. Ed. 43 , 1946 Dec. Comm'r Pat. 611 (1945). We too have previously explained that "an obvious formulation cannot become nonobvious simply by administering it to a patient and claiming the resulting serum concentrations," because "[t]o hold otherwise would allow any formulation—no matter how obvious—to become patentable merely by testing and claiming an inherent property." Santarus, Inc. v. Par Pharm., Inc., 694 F.3d 1344 , 1354 (Fed. Cir. 2012). In In re Kao, we found that the claimed controlled-release oxymorphone formulation was obvious because an inherent pharmacokinetic property of oxymorphone that was present in controlled-release oxymorphone "add[ed] nothing of patentable consequence." In re Huai-Hung Kao, 639 F.3d 1057 , 1070 , 98 U.S.P.Q.2D (BNA) 1799 (Fed. Cir. 2011). In In re Kubin, we found an inherent property obvious, explaining that "[e]ven if no prior art of record explicitly discusses the [limitation], the . . . application itself instructs that [the limitation] is not an additional requirement imposed by the claims on the [claimed protein], but rather a property necessarily present in [the claimed protein]." In re Kubin, 561 F.3d 1351 , 1357 , 90 U.S.P.Q.2D (BNA) 1417 (Fed. Cir. 2009). Our predecessor court similarly concluded that it "is not the law" that "a structure suggested by the prior art, and, hence, potentially in the possession of the public, is patentable . . . because it also possesses an [i]nherent, but hitherto unknown, function which [the patentees] claim to have discovered." In re [*1191] Wiseman, 596 F.2d 1019 , 1023 (C.C.P.A. 1979).
Inherency, however, is a "high standard," that is "carefully circumscribed in the context of obviousness." PAR, 773 F.3d at 1195 . Inherency "may not be established by probabilities or possibilities," and "[t]he mere fact that a certain thing may result from a given set of circumstances is not sufficient." Oelrich, 666 F.2d at 581 (emphasis added) (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939); see also In re Rijckaert, 9 F.3d 1531 , 1533-1534 (Fed. Cir. 1993). Rather, inherency renders a claimed limitation obvious only if the limitation is "necessarily present," or is "the natural result of the combination of elements explicitly disclosed by the prior art." PAR, 773 F.3d at 119511 -96; see also Alcon Research, Ltd. v. Apotex Inc., 687 F.3d 1362 , 1369 (Fed. Cir. 2012) (relying on inherency where the claims recited "a property that is necessarily present" in the prior art). "If . . . the disclosure is sufficient to show that the natural result flowing from the operation as taught would result in the performance of the questioned function, it seems to be well settled that the disclosure should be regarded as sufficient" to render the function inherent. Oelrich, 666 F.2d at 581 (quoting Hansgirg v. Kemmer, 102 F.2d 212 , 214 , 26 C.C.P.A. 937 , 1939 Dec. Comm'r Pat. 327 (C.C.P.A. 1939)). On appeal, Persion contends that the district court erred in applying the inherency doctrine in its obviousness analysis because Devane does not teach administering its hydrocodone-only formulation to patients with mild or moderate hepatic impairment. Thus, Persion asserts, "'the natural result flowing from the operation as taught' in Devane cannot be the claimed [pharmacokinetic] values for [hepatically impaired] patients." Appellant's Br. 37 (quoting Oelrich, 666 F.2d at 581 ); Reply Br. 19. To the extent Persion contends that inherency can only satisfy a claim limitation when all other limitations are taught in a single reference, that position is contrary to our prior recognition that "inherency may supply a missing claim limitation in an obviousness analysis" where the limitation at issue is "the natural result of the combination of prior art elements." PAR, 773 F.3d at 1194-1195 (emphasis added, internal quotations omitted). Here, the district court specifically found that Devane, together with Jain, the state of the prior art at the time of invention, and the Vicodin and Lortab labels, taught the combination of elements that inherently result in the claimed pharmacokinetic parameters. The district court found that a person of ordinary skill in the art would have been motivated, with reasonable expectation of success, to administer an unadjusted dose of the Devane formulation to hepatically impaired patients. There was also no dispute that the Devane formulation, which was identical to the Zohydro ER formulation described in the patents in suit, necessarily exhibited the claimed parameters under these conditions. Pernix, 323 F. Supp. 3d at 607 , 610 . In this context, the district court did not err by finding that the pharmacokinetic limitations of the asserted claims were inherent and added no patentable weight to the pharmacokinetic claims.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to compress and obtain tablets with diameters as recited in claims 9-10 because Stroppolo et al. et al. teach non-stick tablet punches and to methods for tableting using non-stick tablet punches (paragraph 0001). Stroppolo et al. et al. directed to methods for manufacturing compressed forms such as tablets and hard gelatin capsules from a composition (see paragraph 0010). Stroppolo et al. et al. teach for instance in examples 6 tablets produced by such tablet punches are formed without sticking or capping and are flat, round and regular with a smooth surface, each 10 mm in diameter and 1200 mg in weight and within the weight variation limits as required by the US Pharmacopoeia. In examples 19 and 40 for example Stroppolo et al. et al. teach the resulting mixture is compressed on a rotating tableting machine using a Martensitic steel, flat, round, edge-beveled punch 8 mm in diameter. One of ordinary skill in the art would have been motivated to utilize tablet punches of Stroppolo et al. to prepare tablets with the recited diameters because Stroppolo et al. teach that there are numerous advantages realized by the tablet punches of the present invention. Most notably, use of tablet punches having a non-stick coating on the punch cups or a non-stick bead reduces or eliminates sticking and capping that would otherwise occur during the manufacture of compressed forms from compositions which do not contain a lubricant. Moreover, the tablet punches of the present invention obviate the need to apply a lubricating agent to the punch cups prior to compression. Through the minimization of capping and sticking, the compressed forms made by such tablet punches more readily exhibit a constant weight, shape and appearance. The use of a non-stick coating or head is suitable for a wide variety of tablet punches independent of size or shape, and suitable non-stick coating materials are readily available and easily applied to punch cup surfaces without any special tooling or procedures. If desired, the non-stick coating or head may also be readily removed from punch surface to avoid problems such as cross-contamination between products without the need for special tooling or procedures and without damage to the punch (paragraph 0028). In the case where the claimed ranges for amounts of ingredients and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Chatterji et al., and Stroppolo et al. because both references teach pharmaceutical tablets.
It would have been prima facie obvious to a person of ordinary skill in the art at the time of the instant invention was filed to utilize the different pharmaceutically acceptable ingredients in amounts as recited in claim 7 because Brown et al. teach a solid formulation comprising solid 11-piperazin-1-yldibenzo[b,f][1,4]thiazepine and at least one pharmaceutical excipient selected from a filler, a binder, a disintegrant, a suspending agent, a coating agent, a sweetener, a flavoring, and a lubricant (see claim 1). The present invention further provides methods of treating at least one symptom or condition described herein by administering to a mammal a pharmaceutically effective amount of a solid formulation of the invention and a therapeutically effective amount of at least one other therapeutically active agent selected from benzodiazepines, 5-HT1A ligands, 5-HT1B ligands, 5-HT1D ligands, mGluR2A agonists, mGluR5 antagonists, antipsychotics, NK1 receptor antagonists, antidepressants, serotonin reuptake inhibitors, and mood stabilizers (paragraph 0056).  The solid formulation of claim 1 comprising about 15 to about 50% by weight of an oligosaccharide filler (claim 11). The solid formulation of claim 11 wherein said oligosaccharide filler is lactose (claim 12). The solid formulation of claim 1 comprising about 1 to about 15% by weight of a disintegrant (claim 15). The solid formulation of claim 15 wherein said disintegrant is sodium starch glycolate or crospovidone. The solid formulation of claim 1 comprising about 0.1 to about 8% by weight of a lubricant (claim 17). The solid formulation of claim 17 wherein said lubricant is magnesium stearate or sodium strearyl fumarate (claim 18). One of ordinary skill in the art would have been motivated to utilize the amounts suggested by Brown et al. because the amounts as suggested are found to be effective in achieving the individual ingredients function in tablet preparation in a composition that can contain mGluR5 antagonists. In the case where the claimed ranges for amounts of ingredients and particle sizes "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Furthermore, a prima facie case of obviousness exists because differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. It is not inventive to discover the optimum or workable ranges by routine experimentation" (see MPEP 2144.05 and In re Aller, 220 F. 2d 454, 456, 105 USPQ 233,235 (CCPA 1955)). One of ordinary skill in the art would have had a reasonable chance of success in combining the teachings Chatterji et al., and Brown et al. because both references teach pharmaceutical tablets that can contain mGluR5 antagonists.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGABU KASSA whose telephone number is (571)270-5867. The examiner can normally be reached on 9 am-5 pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Blanchard can be reached on 571-272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGABU KASSA/
Primary Examiner, Art Unit 1619